Case: 12-30887         Document: 00512316523          Page: 1     Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                FILED
                                                                               July 22, 2013
                                       No. 12-30887
                                     Summary Calendar                         Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

MICHAEL CAULFIELD, also known as Big Mike,

                                                     Defendant-Appellant




                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                               USDC No. 2:00-CR-253-9


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Michael Caulfield, federal prisoner # 26639-034, challenges the district
court’s denial of his motion for reconsideration1 of the denial of a sentence
reduction pursuant to 18 U.S.C. § 3582(c)(2). Caulfield argues that the district
court abused its discretion in denying his motion for reconsideration because


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           Caulfield’s notice of appeal references only the motion for reconsideration order.
      Case: 12-30887   Document: 00512316523     Page: 2    Date Filed: 07/22/2013

                                  No. 12-30887

the denial of the sentence reduction was based on a clearly erroneous
assessment of the evidence. Caulfield asserts that he earned his GED, worked
in camp maintenance, and paid his special assessment fee. In addition, he
notes that he has strong family support and a spotless disciplinary record since
2007. Caulfield also notes that his positive behavior earned him the lowest
custody level status in the Bureau of Prisons. Finally, he contends that the 18
U.S.C. § 3553(a) factors, such as his history and characteristics and the nature
and circumstances of the offense, weigh in favor of a sentence reduction. Based
on the record, Caulfield argues that the district court abused its discretion in
denying his motion for reconsideration.
       A district court’s decision whether to reduce a sentence under § 3582(c)(2)
and its decision to deny a motion for reconsideration are reviewed for abuse of
discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009); United
States v. O’Keefe, 128 F.3d 885, 892 (5th Cir. 1997). In determining whether to
reduce a sentence, the district court first determines whether a sentence
modification is authorized and to what extent. Dillon v. United States, 130 S.
Ct. 2683, 2691 (2010). If the court determines that a sentence modification is
authorized it must then consider the applicable § 3553(a) factors to decide
whether a reduction “is warranted in whole or in part under the particular
circumstances of the case.” Id. at 2692.
       The district court correctly determined that Caulfield was eligible for a
reduction, but it was under no obligation to reduce his sentence. See Evans,
587 F.3d at 673 (5th Cir. 2009). When the district court ruled on the motion for
reconsideration, it had Caulfield’s arguments in support of a reduction before
it.   Thus, this court can assume that the district court considered those
arguments and any relevant § 3553(a) factors prior to denying the motion for
reconsideration. See id. at 672-73 (rejecting the defendant’s contention that the


                                        2
       Case: 12-30887   Document: 00512316523   Page: 3   Date Filed: 07/22/2013

                                 No. 12-30887

district court erred by failing to credit his post-sentencing record of
rehabilitation to further reduce his sentence, where the district court had the
defendant’s arguments before it). The district court therefore did not abuse its
discretion in denying the motion for reconsideration. See O’Keefe, 128 F.3d at
892.
        AFFIRMED.




                                       3